Citation Nr: 0115913	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 
1996 for a total disability rating based on individual 
unemployability by reason of service-connected disabilities.

2.  Entitlement to a rating of permanency of the veteran's 
total rating based on individual unemployability, for 
purposes of establishing basic eligibility to Dependents' 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
for training (ACDUTRA) from March 1982 to June 1982.  He has 
reported service with the Puerto Rico National Guard and Army 
Reserve from November 1981 to August 1992, to include a 
period of inactive duty training (INACDUTRA) from March 20, 
1992 to March 22, 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  By a rating action of August 1999, the RO 
granted the veteran's claim of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability and assigned an effective date of October 9, 
1998; however, the RO denied the claim for a permanency 
rating of the total rating for purposes of establishing 
eligibility to Dependents' Educational Assistance benefits 
under the provisions of Chapter 35, title 38, United States 
Code.  A notice of disagreement with the above determination 
was received in September 1999.  

A rating action in July 2000 assigned an effective date of 
March 6, 1996 for a total rating based on individual 
unemployability.  A statement of the case, pertaining to the 
denial of permanency rating and chapter 35 benefits, was 
issued in August 2000.  A substantive appeal with respect to 
those issues was received in August 2000.  An NOD with the 
effective date of March 6, 1996 for a total rating was 
received in September 1990.  A supplemental statement of the 
case, with respect to permanency and chapter 35, was issued 
in November 2000.  An SOC regarding earlier effective date 
was issued in November 2000, and a substantive appeal was 
received in December 2000.  The appeal was received at the 
Board in April 2001.  

In a July 1998 hearing officer's decision, an increased 60 
percent rating was granted for a service-connected back 
disability and a 30 percent rating was granted for the 
veteran's dysthymic disorder.  The veteran filed a NOD with 
the denial of increased ratings for his back and psychiatric 
disorders in December 1998.  Thereafter, in April 1999, the 
RO provided him with a supplemental statement of the case 
(SSOC) that addressed those issues.  However, the veteran did 
not file a substantive appeal on such issues, and they have 
not been certified for appellate consideration.  As such, the 
issues are no longer in appellate status and will not be 
addressed by the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's initial claim for VA disability 
compensation (VA Form 21-526) was received on March 6, 1996.  

3.  In October 1998, the RO received the veteran's 
application for a total rating based on individual 
unemployability (VA Form 21-8940), and in August 1999 granted 
a total rating based on individual unemployability, effective 
from October 1998.  In September 1999, the RO received notice 
of disagreement for the assigned effective date.  

4.  Unemployability due to service-connected disablement is 
not shown prior to March 6, 1996, the date of receipt of the 
veteran's claim for service connection for a back disorder 
and a nervous disorder.  

5.  The evidence shows that the veteran's service-connected 
disabilities are reasonably certain to continue to produce 
total disability throughout his lifetime and that the 
probability of permanent improvement under treatment is 
remote.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 6, 
1996, for the assignment of a total disability rating based 
on individual unemployability, by reason of the veteran's 
service-connected disabilities, have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.3, 4.16, 4.19 (2000).  

2.  The criteria for a determination of permanency of the 
total disability rating based on individual unemployability 
by reason of service-connected disabilities have been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.340(b) (2000).  

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have been met. 38 U.S.C.A. 
§§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The record reflects that the veteran's initial claim for 
service connection for a back disorder and a nervous disorder 
(VA Form 21-526) was submitted on March 6, 1996.  In Support 
of his claim, the veteran submitted a private medical 
statement from Ricardo del Castillo, Ph.D., dated in February 
1996, indicating that the veteran had been under his case 
since August 1992 for psychotherapeutic treatment related to 
a severe dysthymic disorder.  Dr. Castillo noted that the 
veteran's psychiatric condition was associated with an 
accident he suffered while working in the National Guard; he 
also noted that little progress had been achieved, and that 
the veteran would require long term care with a guarded 
prognosis.  

Received in March 1996 was the report of an orthopedic 
evaluation performed by Dr. Juan Rodriguez Colon in January 
1996, wherein it was noted that the veteran complained of 
severe, constant pain in the lower spine radiating to the 
right buttock and down the right lower extremity all the way 
to the foot posterior and lateral aspects.  It was noted that 
the veteran's symptoms developed following an injury to the 
lower back while doing heavy lifting; he had to quit his 
civilian job completely in August 1992, and had not been able 
to return to his job in the National Guard or any other job.  
Following an examination, the pertinent diagnoses were: 
herniated disc at L5-S1 level, with neurologic deficits of 
lower extremities and lower back, but more severe at right 
side confirmed by CT scan and EMG; depressive type of 
neurosis related to the constant pain and inability to work; 
and post traumatic degenerative disc disease at L3-L4 
confirmed by MRI.  Dr. Colon stated that veteran's conditions 
were permanent and totally incapacitating for his civilian 
and military jobs and for any jobs which required effort with 
the lower spine or lower extremities.  

Also received in March 1996 were private treatment reports 
from Dr. Jose R. Hernandez, dated from June 1992 to January 
1996, which show that the veteran received follow up clinical 
attention and treatment for a back disorder and for dysthymic 
disorder.  

The veteran was afforded a VA orthopedic examination in April 
1996, at which time he reported suffering a back injury after 
lifting a heavy object in service.  He had a CT scan done 
which revealed L5-S1 herniated nucleus pulposus; he also had 
an electromyography and was found with radiculopathy.  The 
veteran complained of low back pain with radiation to the 
posterior aspect of the right leg associated with numbness 
and cramps in the right great toe of the foot.  It was noted 
that he had taken physical therapy and 3 epidural blocks 
during the last year to no avail.  

On examination, there were no postural abnormalities of the 
back, and no fixed deformities of the back.  There was 
evidence of moderate lumbosacral paravertebral muscle spasm.  
There was objective evidence of pain on motion on forward 
flexion, backward extension, and right lateral flexion of the 
lumbar spine.  There was no muscle atrophy, but he had mild 
weakness of the right ankle dorsiflexion muscles, extensor 
hallucis longus and tibialis anterior with muscle strength of 
4/5.  He had a positive straight leg raising and Lasegue sign 
on the right leg; he had patellar and Achilles reflexes +1 
bilateral and symmetric.  The pertinent diagnoses were 
central herniated nucleus pulposus at L5-S1 by CT scan; 
lumbar myositis; and L5-S1 radiculopathy.  

The veteran was also afforded a VA mental examination in 
April 1996, at which time he reported a lot of irritability 
at home with angry outbursts against his family; he 
attributed this behavior to his fall in service in 1992.  He 
acknowledged being verbally aggressive because of his 
irritability and ill humor.  The veteran indicated that most 
of the time he felt guilty over his behavior and alleged that 
his wife found him crying in his room; he also reported 
difficulty sleeping.  Following a mental status examination, 
it was suggested that the veteran undergo a psychological 
examination prior to rendering a diagnosis.  Of record is the 
report of the psychological evaluation, conducted in June 
1996, at which time the veteran reported difficulty sleeping 
and frequent crying spells ever since his low back injury in 
1992.  The psychologist reported that the veteran's over test 
pointed toward a dysthymic disorder associated with his 
physical condition; he stated that there were no signs of a 
personality disorder.  

By rating action dated in July 1996, the regional office 
granted service connection for lumbar myositis with herniated 
nucleus pulposus, evaluated as 40 percent disabling from 
March 6, 1996.  Service connection was also established for 
dysthymic disorder, evaluated as 10 percent disabling from 
March 6, 1996.  

At the time of his personal hearing in February 1997, the 
veteran indicated that he had constant pain in his legs, 
which caused his legs to be tired; he stated that he had to 
use a cane for ambulation.  The veteran also indicated that 
he had difficulty sleeping.  The veteran reported falling 
down as a result of the weakness in his legs.  The veteran 
also reported that he was unable to sit or stand for any 
prolonged period of time because of the pain in his back and 
legs.  The veteran indicated that he was being followed by a 
neurologist and an orthopedist; he stated that his treatment 
consisted of injections and pills.  

The veteran related that his back disorder had greatly 
affected his physical capacity; he stated that he was unable 
to participate in sports the way he used to.  He reported 
limitation of back movements, especially with backward 
bending.  The veteran also reported that his back condition 
had caused him to develop a nervous disorder; he stated that 
he currently suffered from major depression.  The veteran 
indicated that his nervous disorder had affected his 
relationship with family members; he noted that he was 
irritable and was subject to angry outbursts against his 
family.  

The veteran was afforded a VA orthopedic examination in March 
1997, at which time he reported a stabbing, constant low back 
pain that radiated to the right leg posterior aspect up to 
the lateral foot.  The veteran also reported loss of strength 
of the right leg with history of falls, as a result of which 
he had to use a cane.  He also reported recurrent episodes in 
which his lower back became locked and being unable to move 
unassisted.  He indicated that he had had three severe acute 
attacks in the past year that lasted for one week, with 
multiple injections and non-steriodal anti-inflammatory 
agents and one week of bed rest.  

The examiner found evidence of moderate lumbosacral 
paravertebral muscle spasm, and evidence of severe tenderness 
to palpation on the right sciatic nerve area.  There was 
exquisite pain objectively on all movements of the lumbar 
spine.  The veteran had absent ankle jerks bilaterally which 
indicated toward damage to both S1 roots.  He also had absent 
right knee jerks, which indicated toward damage to the right 
L4 roots.  The veteran had diminished left knee jerks +1, 
which indicated toward damage to the left L4 root.  He had a 
positive straight leg raising on the right leg.  He had mild 
weakness of the right ankle dorsiflexion muscle extensor 
hallucis longus with muscle strength of 4/5.  He had an 
impaired gait cycle and had to walk with the aid of a cane.  
The diagnosis was central herniated nucleus pulposus at L5-S1 
by CT Scan with a lumbar myositis and a clinical bilateral 
L4-L5, S1 lumbar radiculopathy.  

The veteran was also afforded a VA psychiatric examination in 
March 1997, at which time he indicated that he had been 
unable to work as a result of his back condition; as a 
result, he was quite depressed, felt inadequate and was 
subject to crying spells.  On examination, he was alert, in 
contact, but looked depressed.  It was observed that the 
veteran had a tendency to cry, but no suicidal rumination was 
detected.  No thought disorder was noted.  No perceptive 
disorder was noted, and he was oriented.  He was sad and 
basically depressed.  His judgment was preserved.  It was 
observed that he had a tendency to lose control or have a low 
tolerance level.  The pertinent diagnosis was dysthymia, and 
a GAF score of 55-60 was assigned.  

Received in October 1997 were documents from the Social 
Security Administration, including private as well as VA 
treatment reports dated from August 1992 to May 1994.  Among 
those records was a treatment report from Dr. Ricardo 
Castillo, dated in May 1994, wherein he reported that the 
veteran stopped working in August 1992 due to a back injury 
he sustained in the National Guard.  Dr. Castillo reported 
that the veteran, who was a hard working individual and an 
active sportsman, had found becoming physically handicapped 
to be a burden he was having a great deal of difficulties 
coping with.  In addition to constant pain, it was noted that 
family difficulties had developed relating to his 
irritability, depression, financial problems and sexual 
difficulties relating to his back pain.  

Dr. Castillo reported that little progress had been observed 
during treatment sessions of the veteran; he noted that 
visible signs of discomfort, anxiety and depression were 
observed in all sessions with the veteran.  Dr. Castillo 
reported that interventions with the veteran yielded a 
consistent clinical picture of an individual who was deeply 
affected by the dramatic changes in his life.  His constant 
pain, inability to move freely as well as family and 
financial difficulties had contributed directly to his 
depression, nervousness and irritability.  He showed no 
significant improvement of his condition.  Dr. Castillo 
reported that the interaction of the veteran's physical and 
emotional dysfunctions rendered him unable to engage in 
gainful activities.  The impression was dysthymic disorder 
with a severe intensity; prognosis was very poor, and long-
term therapy was needed.  

Based on the medical reports, the Social Security 
Administration determined that the veteran was permanently 
and totally disabled due to degenerative joint disease of the 
lumbar spine and a dysthymic disorder beginning in August 
1992.  

Received in February 1998 were treatment reports from Dr. 
Castillo, dated From May 1994 to February 1998, reflecting 
clinical evaluation for a psychiatric disorder; the findings 
of the May 1994 evaluation is reported and discussed above.  
In February 1998, Dr. Castillo provided a treatment report 
update, wherein he reported that the veteran had continued 
his treatment on a regular basis on a two to three months 
interval.  Dr. Castillo noted that the veteran's physical 
condition had not improved.  He also noted that the veteran's 
treatment had been oriented toward helping him cope with the 
significant stress, anxiety and depression associated with 
his physical pain and his inability to engage in any physical 
activities.  

Dr. Castillo reported that his ongoing treatment of the 
veteran since August 1992 allowed for a clear diagnosis which 
indicated that there was little possibility for his emotional 
condition to improve significantly.  He stated that 
depression, frequent pain, financial and family difficulties, 
inability to move freely as well as to sit for long periods 
of time without pain, difficulties sleeping and social 
withdrawal were all important aspect of his clinical picture.  
Dr. Castillo stated that because of the above, there was 
little possibility, unless a dramatic change happened in his 
physical difficulties, of the veteran being able to engage in 
any significant gainful activity.  The impression was 
dysthymic disorder with a severe intensity; the prognosis was 
very poor, and long-term therapy was needed.  

In a hearing officer's decision, dated in July 1998, the 
evaluation for the back disorder was increased from 40 
percent to 60 percent, effective March 6, 1996; the 
evaluation for the dysthymic disorder was also increased from 
10 percent to 30 percent, effective March 6, 1996.  

Received in December 1998 was a private psychiatric 
evaluation performed by Dr. Americo Oms Rivera in November 
1998.  On mental status examination, it was noted that the 
veteran had poor hygiene; he was apathic and showed lack of 
interest.  He seemed to be very anxious.  His retarded 
psychomotor activity was evident.  He was oriented in all 
spheres.  His thought flow was slow, his tone was low and its 
content was about his illness.  His immediate memory was 
impaired, and his recent and past memory were preserved.  His 
judgment and insight were "pain."  He denied suicidal and 
homicidal ideas, but he stated that he would rather be dead; 
his affect was intense, and his mood was anxious, anguish and 
depressed.  The pertinent diagnoses were major depression, 
severe, recurrent with psychotic traits; and chronic back 
syndrome HNP, lumbar, and cervical-lumbar myositis.  The GAF 
score was reported as 30.  

Dr. Rivera stated that the veteran presented a severe 
psychiatric condition, which evidently had its etiology in 
the accident he suffered while in service.  He also stated 
that the veteran's condition had turned chronic and difficult 
to handle.  Dr. Rivera further stated that the veteran 
presented an irreversible, progressive condition that had 
severely impaired his cognitive functions.  He concluded that 
the veteran was unable to engage in any type of gainful 
employment; he stated that the veteran was totally and 
permanently disabled.  

In August 1999, the veteran was also granted a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU), effective October 8, 1998.  In September 
1999, the RO received notice of disagreement with the 
assigned effective date.  In a rating action dated in July 
2000, the RO, in pertinent part, granted an earlier effective 
date of March 6, 1996, for an award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  

III  Veterans Claims Assistance Act.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Holliday 
v. Principi, 14 Vet App 280 (2001), See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has provided the veteran with the laws and regulations 
referable to effective dates, and has explained why the 
evidence does not warrant earlier effective dates or a 
permanent total rating.  This information serves to inform 
the veteran of the evidence that would be necessary to 
substantiate his claims.  All reported treatment records have 
been sought and made a part of the record.  There is medical 
evidence as to the permanency of the total rating for his 
service connected disabilities.  Further examinations would 
not reasonably be expected to substantiate his claim, for an 
earlier effective date, since the effective date in this case 
turns largely on legal questions rather than medical 
findings.  With regard to his claim of permanency in his 
total rating, the Board is allowing this benefit, and an 
examination is, therefore, not necessary.  The Board finds 
that all requirements of the VCAA have been complied with in 
this case.

II.  Legal analysis-Earlier Effective Date for award of TDIU.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided that at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date for a total disability rating for 
individual unemployability is treated the same as an award 
for increased disability.  The law provides that the 
effective date of an increase of disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

A "claim for unemployability compensation [is] an application 
for 'increased compensation' within the meaning of [38 
U.S.C.A.] § 3010(b)(2) [revised as 38 U.S.C.A. § 5110(b)(2)].  
See also 38 C.F.R. § 3.400(o)(2)."  Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991) (1991).  Thus, the rules governing 
effective dates of increased ratings are applicable to claims 
for a total rating based on individual unemployability due to 
service-connected disabilities.  

The veteran submitted his initial claim for service 
connection for a back disorder and a nervous disorder on 
March 6, 1996.  Service connection for those conditions was 
subsequently established in a July 1996 rating action, 
wherein a 40 percent rating was assigned for a back disorder, 
and a 10 percent rating was assigned for dysthymic disorder, 
both ratings effective from March 6, 1996.  In a hearing 
officer's decision, dated in July 1998, the evaluation for 
the back disorder was increased from 40 percent to 60 
percent, effective March 6, 1996; the evaluation for the 
dysthymic disorder was also increased from 10 percent to 30 
percent, effective March 6, 1996.  The combined service-
connected disability evaluation was increased to 70 percent, 
effective from March 6, 1996.  

Subsequently, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployment 
on October 9, 1998.  The RO, in an August 1999 rating 
decision awarded the TDIU based on medical evidence that the 
veteran was unable to work due to the symptoms of his back 
disorder and his dysthymic disorder.  

The Board finds that the earliest effective date for the 
total rating based on individual unemployability is March 6, 
1996.  This is the effective date assigned by the RO.  See 38 
C.F.R. § 3.400.  Although the Social Security Administration 
has found the veteran to be disabled due to a back disorder 
and dysthymic disorder since August 1992; the veteran was not 
service-connected for a back disorder and dysthymic disorder 
prior to March 6, 1996, he cannot be awarded an earlier 
effective date based on those disabilities prior to that 
date.  He has not asserted that service connection should 
have been effective earlier, and he made no claim prior to 
that date.  Until the back and psychiatric disorders became 
service-connected disabilities (on March 6, 1996), the 
veteran could not be unemployable due to his service-
connected disabilities.  Therefore, the currently assigned 
effective date is the earliest date as of which a TDIU could 
be legally assigned.  See Banks v. Principi, 3 Vet. App. 418 
(1992).

The Board observes that the record does not contain any 
communication prior to 1996, which would qualify as a claim 
for a total disability rating based on individual 
unemployability for compensation purposes.  As such, an 
earlier effective date for the award of a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.  Finally, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed 
above, the preponderance of the evidence is against the 
veteran's claim for entitlement to an effective date prior to 
March 6, 1996, for the award of a total disability rating for 
compensation purposes based on individual unemployability.  

III.  Analysis-Permanency of a TDIU.

As noted above, a total disability exists when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2000).  Total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b) (2000).  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  Id.  

After carefully considering the medical record, the Board is 
compelled to conclude that the overall impairment caused by 
the veteran's service-connected disabilities is severe and 
not likely to improve in the future.  Significantly, the 
medical evidence for record shows that the veteran has 
received ongoing clinical evaluation and treatment, including 
injections, medication and therapy, for a back disorder and 
dysthymic disorder ever since he suffered a back injury in 
the National Guard in March 1992; in fact, his symptoms have 
been so severe that he has been precluded from gainful 
employment since August 1992.  

It is noteworthy that, in a recent medical statement from the 
veteran's treating psychiatrist, dated in November 1998, it 
was reported that the veteran presented with an 
"irreversible, progressive condition that has impaired 
severely his cognitive functions;" the physician added that 
the veteran was totally and permanently disabled.  The 
evidence shows that the Social Security Administration 
determined the veteran to be totally disabled due to a lumbar 
spine degenerative joint disease and a dysthymic disorder 
beginning in August 1992.  The Court has held that although a 
Social Security Administration's decision with regard to 
unemployability is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantially gainful employment.  Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).  

Given the history of the veteran's illnesses since 1992, the 
apparent difficulty in effectively treating them with 
medication and therapy, and the severity of his back 
disorder, which required constant use of a cane; the Board 
finds that it could be determined at that time that the 
resulting total disability was reasonably certain to continue 
throughout the veteran's life.  Thus, the Board concludes 
that the veteran's service-connected disabilities are 
actually totally incapacitating, that the probability of 
permanent improvement under treatment is remote and that they 
should thus be regarded as permanently and totally disabling 
for purposes of obtaining VA benefits.  Therefore, based on 
the reasons and bases discussed above, the evidence supports 
the grant of permanency of the total disability rating based 
on individual unemployability.  See 38 C.F.R. § 3.340.  


IV.  Eligibility for 38 U.S.C. Chapter 35 dependents 
educational benefits.

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code may be paid to a child or surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. 
§§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (2000).  

As noted above, the Board finds that the veteran has a 
permanent total disability rating.  Accordingly, he meets the 
basic criteria for eligibility for Dependents' Educational 
Assistance allowance under Chapter 35, under 38 C.F.R. 
§ 3.807(1).  The appeal is granted to that extent.  


ORDER

An effective date earlier than March 6, 1996, for an award of 
a total disability rating based on individual unemployability 
due to service connected disability is denied. 

Entitlement to permanency of the veteran's total disability 
rating based on individual unemployability is granted.  

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35 is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

